—Appeal by the defendant from an amended judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered June 25, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of endangering the public health, safety, or environment in the second degree.
Ordered that the amended judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The record fails to support the defendant’s claims that his admission to violating his probation was improvident or baseless, or that his factual recitation cast significant doubt upon his guilt (see, People v Lopez, 71 NY2d 662; People v Durant, 198 AD2d 515; People v Pernell, 189 AD2d 833; People v Nina, 184 AD2d 593; People v Minard, 161 AD2d 607).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit. Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.